OPINION — AG — ** PUBLIC COMPETITIVE BIDDING ACT — DUPLICATION OF DOCUMENTS ** PURSUANT TO THE PUBLIC COMPETITIVE BIDDING ACT OF 1974, 61 O.S. 101 [61-101] — 61 O.S. 136 [61-136] [61-136], AN AWARDING PUBLIC AGENCY MAY ASSESS A CHARGE FOR PROVIDING A SET OF BIDDING DOCUMENTS ON A PUBLIC CONSTRUCTION PROJECT EQUAL TO BUT NOT MORE THAN THE ACTUAL COST OF DUPLICATING OR PRINTING SUCH DOCUMENTS, SO LONG AS THE CHARGE IS CLEARLY SET OUT IN THE PROJECT BID NOTICE. (CHARGES ASSESSED FOR PROVIDING A SET OF BIDDING DOCUMENTS FEES, DEPOSIT) CITE: 61 O.S. 105 [61-105], 61 O.S. 106 [61-106] (WILLIAM J. BULLARD)